Title: To James Madison from Alexander J. Dallas, [ca. 16–22 July 1816]
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir.
          [ca. 16–22 July 1816]
        
        Upon reflection, I think it best to proceed with the Circular to the State Banks, and to issue the Notice, for the payment of the Treasury Notes, which are due in New-York. I ought not to anticipate a failure in the revenue, by the delinquency of the merchants; nor can I perceive any power in the Treasury Department to interfere for their relief. The case is not at all, like the case of a dispersion of the Citizens by pestulince [sic]; when the exercise of a reasonable discretion, to suspend the collection of duties, might be e[x]cused. The question, at present, arises on the power to suspend the collection of the duties, in a particular city, to save the Merchants, who have

over-traded, from a sacrafice of property. Congress might deem it expedient to grant such a power, but certainly it does not e[x]ist; and, indeed, the only instances of legislative interposition, are those, where a particular district has suffered from storms, or conflagrations. Whatever should be done for New-York, would soon be claimed for every other place, to the total sequestration of the resources of the Treasury.
        The Act of the 27. of April 1816 provides for laying out a road from Shawanee town to the US. saline and to Kaskaskia, in the Illinois territory; and I inclose a reccommendation of Commissioners to be appointed for the service. I am, Dear Sir, most respectfully & faithfully, Yr. obed Servt.
        
          A. J. Dallas
        
      